Title: From George Washington to Samuel Huntington, 1 November 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir,
                            Head Quarters Prackness Novr 1st 1780
                        
                        I have the honor to request you will lay before Congress the inclosed memorial, handed to me by the Marquis
                            De la Fayette; one from the Canadian families which have taken refuge from Albany complaining that they have not for some
                            time past received the provisions allowed them by Congress—Another from a Captn Traversy containing a demand for money due
                            while employed by Major General Gates for secret services which the removal of General Gates from the command he held at
                            the time prevented his being paid.
                        As to the first I have taken the liberty to direct General Clinton who commands at Albany to have the
                            Canadian families furnished with a ration for each individual ‘till further orders, I hope Congress will approve this step.
                        In the affair of Captn Traversy I could do nothing but refer him to Congress with an assurance that they
                            would satisfy all his just demands. He is the bearer of this letter.
                        The Case of those Canadians who have attached themselves to our fortune is in general deplorable—and both
                            justice and humanity make it infinitely to be desired,  it were in our power to make some better
                            provision for persons who have left their own country, and involved themselves in every kind of distress in compliance
                            with our invitation. There have been of late frequent representations to me of their sufferings, I am persuaded Congress
                            will do every thing their means will permit for the relief of these unhappy people. I have the honor to be With perfect
                            respect & Esteem Your Excellency’s Most Obedt & humle servt
                        
                            Go: Washington
                        
                    